DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier et al. (Patent No. US 10,192,867 B1).
Regarding claim 21, Frougier teaches a semiconductor structure (fig. 17), comprising:
a substrate (col. 9 line 54: 320); 
a first vertical stack of channel layers (col 10 line 38: first stack of layers 312) and a second vertical stack of channel layers (second stack of layers 312) over the substrate (fig. 4: plurality of stacks of 312 disposed over 320);
a vertical stack of epitaxial features (col. 10 lines 66-67: 510 and/or 910) extending between the first vertical stack of channel layers and the second vertical stack of channel layers (figs. 4-8: stacks of 510/910 disposed between stacks of 312);
a first gate structure (col. 8 lines 49-50: first gate 1310) wrapping around each of the first vertical stack of channel layers (fig. 12: 1310 wraps around each 312);
a second gate structure (second gate 1310) wrapping around each of the second vertical stack of channel layers (fig. 12: 1310 wraps around each 312); and 
a source/drain contact (col. 9 lines 61-62: conductive metal 1810) wrapping around each of the vertical stack of epitaxial features (fig. 17: 1810 wraps around each 510/910), wherein the source/drain contact is spaced apart from each of the vertical stack of epitaxial features by a silicide layer (col. 9 lines 43-44 & fig. 17: 1810 spaced apart from 510/910 by silicide 1610) such that the silicide layer wraps around each of the vertical stack of epitaxial features (fig. 17: 1610 wraps around each 510).

Regarding claim 22, Frougier teaches the semiconductor structure of claim 21, wherein the first vertical stack of channel layers and the second vertical stack of channel layers comprise silicon (col. 5 line 10: 312 comprises silicon).

Regarding claim 23, Frougier teaches the semiconductor structure of claim 21, wherein the vertical stack of epitaxial features comprise silicon, germanium, silicon germanium, silicon carbide, or gallium arsenide (col. 7 line 16 through col. 8 line 7: 510 and/or 910 comprises silicon or silicon germanium).

Regarding claim 25, Frougier teaches a semiconductor structure (fig. 17), comprising:
a substrate (col. 9 line 54: 320); 
a first active region (col 10 line 38: first stack of active layers 312) and a second active region (second stack of active layers 312) over the substrate (fig. 17: stacks of 312 disposed over 320); 
a stack of source/drain features (col. 10 lines 66-67: 510 and/or 910) vertically spaced apart from one another and extending between the first active region and the second active region along a direction (fig. 17: 510 and/or 910 vertically stacked and at least partially extend between first and second stacks of 312); and
a source/drain contact (col. 9 lines 61-62: conductive metal 1810) wrapping around each of the stack of source/drain features (fig. 17: 1810 wraps around each 50/910), wherein the source/drain contact is spaced apart from each of the stack of source/drain features by a silicide layer (col. 9 lines 43-44 & fig. 17: 1810 spaced apart from 510/910 by silicide 1610) such that the silicide layer wraps around each of the stack of source/drain features (fig. 17: portions of 1610 wrap around each 510/910).

Regarding claim 27, Frougier teaches the semiconductor structure of claim 25, wherein the first active region comprises a first plurality of channel layers, wherein the second active region comprises a second plurality of channel layers (col. 5 line10: 312 comprises a plurality of semiconductor layers surrounded by gate 1310 and between source/drain features 510/910, and therefore implicitly form channel layers of a field effect transistor), wherein each of the stack of source/drain features extends between one of the first plurality of channel layers and one of the second plurality of channel layers along the direction (fig. 17: each of the middle stack of 510/910 extend at least partially between 312).

Regarding claim 28, Frougier teaches the semiconductor structure of claim 27, further comprising: 
a first gate structure (col. 8 lines 49-50: first HKMG 1310) wrapping around each of the first plurality of channel layers (fig. 17: 1310 wraps around each first stack of 312); and
a second gate structure (second HKMG 1310) wrapping around each of the second plurality of channel layers (fig. 17: 1310 wraps around each second stack of 312).

Regarding claim 29, Frougier teaches the semiconductor structure of claim 28, further comprising: 
a plurality of inner spacer features (col. 6 line 31: 400) interleaving the first plurality of channel layers such that the first gate structure is spaced apart from the source/drain contact by the plurality of inner spacer features along the direction (fig. 17: 400 interleaves first stack of 312 such that first 1310 spaced apart from 1810 by 400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (PG Pub. No. US 2019/0305106 A1) in view of Ando et al. (PG Pub. No. US 2019/0296106 A1)
Regarding claim 1, Bi teaches a semiconductor device (¶ 0032 & fig. 1: 100) comprising: 
semiconductor layers (¶ 0050: nanosheets 122A/124A/126A) over a substrate (¶ 0032: 102), wherein the semiconductor layers are stacked up and separated from each other (fig. 1: 122A/124A/126A stacked up and vertically separated), each semiconductor layer includes a first portion in a first channel region of the substrate (first stack of 122A/124A/126A in transistor region 140) and a second portion in a second channel region of the substrate (second stack of 122A/124A/126A in transistor region 140A); 
epitaxial layers (¶ 0033: 1310, 1312) formed in a source/drain region between the first channel region and the second channel region (fig. 1: 1310/1312 formed in source/drain region between transistors 140 and 140A), wherein the epitaxial layers are separated from each other and each epitaxial layer is formed between the first portion and the second portion of each semiconductor layer (fig. 1: pairs of 1310/1312 vertically separated and formed between corresponding 122A/124A/126A of each transistor); and
an interlayer dielectric (ILD) layer (¶ 0033: 1302) wrapping around each of the epitaxial layers (fig. 1: 1302 wraps around each pair of 1310/1312).
Bi further teaches the resulting chip is then integrated with other chips, discrete circuit elements, and/or other signal processing devices as part of either (a) an intermediate product, such as a motherboard, or (b) an end product. The end product can be any product that includes IC chips, ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor (¶ 0058).
Bi does not teach a conductive feature extending through the ILD layer and wrapping around each of the epitaxial layers.
Ando teaches a semiconductor device (¶ 0025 & fig. 9) including an interlayer dielectric (ILD) layer (¶ 0054: 14, similar to 1302 of Bi) wrapping around each of a plurality of epitaxial layers (¶ 0049 & fig. 9: 14 wraps around each epitaxial layer 13, similar to 1310/1312 of Bi), and a conductive feature (¶ 0069: 19) extending through the ILD layer and wrapping around each of the epitaxial layers (fig. 9: 19 extends through 14 and wraps around each 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Bi with the conductive feature of Ando, as a means to facilitate electrical connection of the epitaxial feature to integrated with other chips, discrete circuit elements, and/or other signal processing devices as part of either (a) an intermediate product, such as a motherboard, or (b) an end product. The end product can be any product that includes integrated circuit chips, including computer products or devices having a display, a keyboard or other input device, and a central processor (Ando, ¶ 0071).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Bi in view of Ando teaches the semiconductor device of claim 1, further comprising: 
a metal gate structure (Bi, ¶ 0033: 1404/1406) wrapping each of the semiconductor layers (Bi, fig. 1: 1406 wraps around each 122A, 124A, and 126A), wherein the metal gate structure includes a metal gate stack (Bi, ¶ 0033: stack of WFM 1404 and metal gate 1406) wrapping each of the semiconductor layers (Bi, fig. 1: 1404/1406 wraps each of 122A, 124A, and 126A), and inner spacers (Bi, ¶ 0032: 902C) along sidewalls of the metal gate stack (Bi, fig. 1: 902C disposed along sidewalls of 1404/1406).

Regarding claim 3, Bi in view of Ando teaches the semiconductor device of claim 2, 
wherein the ILD layer is disposed along sidewalls of the inner spacers (Bi, fig. 1: 1302 disposed along sidewalls of 902C), wherein the conductive feature contacts the ILD layer (Ando, fig. 9: 19 contacts 14).

Regarding claim 8, Bi teaches a semiconductor device (¶ 0032 & fig. 1: 100) comprising: 
first semiconductor layers (¶ 0050: nanosheets 122A/124A/126A) over a first channel region of a substrate (¶ 0032: in transistor region 140 of substrate 102), wherein the semiconductor layers are stacked up and separated from each other (fig. 1: 122A/124A/126A stacked up and vertically separated);
second semiconductor layers over a second portion of the substrate (second stack of 122A/124A/126A in transistor region 140A), wherein the second semiconductor layers are stacked up and separated from each other (fig. 1: 122A/124A/126A stacked up and vertically separated); 
an epitaxial layer (¶ 0033: 1310, 1312) formed in a source/drain region of the substrate and between one of the first semiconductor layers and one of the second semiconductor layers (fig. 1: 1310/1312 formed in source/drain region between nanosheets of transistors 140 and 140A), wherein a bottom surface of the epitaxial layer is above a top surface of the substrate (fig. 1: bottom surface of 1310/1312 above top surface of 102); and
an interlayer dielectric (ILD) layer (¶ 0033: 1302) wrapping around the epitaxial layer in the source/drain region (fig. 1: 1302 wraps around 1310/1312).
Bi further teaches the resulting chip is then integrated with other chips, discrete circuit elements, and/or other signal processing devices as part of either (a) an intermediate product, such as a motherboard, or (b) an end product. The end product can be any product that includes IC chips, ranging from toys and other low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor (¶ 0058).
Bi does not teach:
a conductive feature wrapping around the epitaxial layer in the source/drain region and in contact with the ILD layer; and 
a bottom feature formed between the conductive feature and the substrate.
Ando teaches a semiconductor device (¶ 0025 & fig. 9) including:
an interlayer dielectric (ILD) layer (¶ 0054: 14, similar to 1302 of Bi) wrapping an epitaxial layer (¶ 0049 & fig. 9: 14 wraps around epitaxial layer 13, similar to 1310/1312 of Bi), and a conductive feature (¶ 0069: 19) wrapping around the epitaxial layer in a source/drain region (fig. 9: 19 wraps around 13); and
a bottom feature (¶¶ 0057, 0066: 7a’ and/or 16’) formed between the conductive feature and a substrate (fig. 9: 7a’ and 16’ disposed between 19 and substrate 5, similar to 102 of Bi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Bi with the conductive feature and bottom feature of Ando, as a means to facilitate electrical connection of the epitaxial feature to integrated with other chips, discrete circuit elements, and/or other signal processing devices as part of either (a) an intermediate product, such as a motherboard, or (b) an end product. The end product can be any product that includes integrated circuit chips, including computer products or devices having a display, a keyboard or other input device, and a central processor (Ando, ¶ 0071).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 10, Bi in view of Ando teaches the semiconductor device of claim 8, wherein a thickness of a middle portion of the epitaxial layer is less than a thickness of an edge portion of the epitaxial layer (Bi, fig. 1: thickness of middle/interface portion of 1310/1312 less than thickness of edge portion of 1310/1312).

Claims 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Ando as applied to claims 1 and 8 above, and further in view of Mochizuki et al. (PG Pub. No. US 2019/0348403 A1).
Regarding claim 4, Bi in view of Ando teaches the semiconductor device of claim 1, comprising a conductive feature (Ando, 19) and a substrate (Ando, 5).  Bi in view of Ando further teaches the semiconductor device comprises a bottom feature (Ando, ¶¶ 0057, 0066: 7a’ and/or 16’) disposed between the conductive feature and the substrate (Ando, fig. 9: 7a’ and 16’ disposed between 19 and substrate 5, similar to 102 of Bi).
Bi in view of Ando as applied to claim 1 above does not teach the semiconductor device further comprising:
a bottom feature disposed between the conductive feature and the substrate, wherein the bottom feature includes an undoped epitaxy material.
Mochizuki teaches a semiconductor device (fig. 10) including a bottom feature (160, similar to 7a’ and/or 16’ of Ando) disposed between a conductive feature (¶ 0043: 165, similar to 19 of Ando) and a substrate (¶ 0029: 102, similar to 5 of Ando), wherein the bottom feature includes an undoped epitaxy material (¶ 0027: undoped lower epitaxial regions are formed under source/drain region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Bi in view of Ando with the undoped bottom feature of Mochizuki, as a means to form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures (Mochizuki, ¶ 0027).

Regarding claim 6, Bi in view of Ando and Mochizuki teaches the semiconductor device of claim 4, wherein a top surface of the bottom feature is below a bottom surface of a lowermost semiconductor layer (Ando, fig. 1: top surface of 7a’ and/or 16’ below bottom surface of lowermost semiconductor layer 8).

Regarding claim 9, Bi in view of Ando teaches the semiconductor device of claim 8, comprising a bottom feature (Ando, 7a’ and/or 16’), wherein a top surface of the bottom feature is substantially coplanar with or above a top surface of the substrate (Ando, fig. 9: top surface of 7a’ and/or 16’ above a top surface of substrate 5).  Bi in view of Ando further teaches the bottom feature is an isolation mechanism (Ando, ¶  0066).
Bi in view of Ando does not teach the bottom feature includes an undoped epitaxy semiconductor material.
Mochizuki teaches a semiconductor device (fig. 10) including a bottom feature (160) disposed between a conductive feature (¶ 0043: 165, similar to 19 of Ando) and a substrate (¶ 0029: 102, similar to substrate 5 of Ando), wherein the bottom feature includes an undoped epitaxy material (¶ 0027: undoped lower epitaxial regions are formed under source/drain region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom feature of Bi in view of Ando with the undoped material of Mochizuki, as a means to form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures (Mochizuki, ¶ 0027).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Ando and Mochizuki as applied to claim 4 above, and further in view of Wu et al. (PG Pub. No. US 2021/0091230 A1).
Regarding claim 5, Bi in view of Ando and Mochizuki teaches the semiconductor device of claim 4, comprising a bottom feature (Ando, fig. 1 and/or Mochizuki, fig. 10).
Bi in view of Ando and Mochizuki does not teach the semiconductor device further comprising:
an isolation structure separating active regions of the semiconductor device and contacting sidewalls of the bottom feature.
Wu teaches a semiconductor device (fig. 14) including an isolation structure (¶ 0043: 208) separating active regions of the semiconductor device (¶ 0043: isolation region 208 provides electrical isolation from adjacent devices (not shown) on substrate 204) and contacting sidewalls of a bottom feature (fig. 14: STI 208 contacts sidewalls of bottom isolation feature 1206, corresponding to bottom feature of Ando and/or 160 of Mochizuki).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Bi in view of Ando and Mochizuki with the isolation structure of Wu, as a means to electrically isolate the semiconductor device from adjacent devices, allowing for increased circuit density of complex circuitry of a modern microelectronic device (Wu, ¶ 0105).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’ s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Ando as applied to claim 1 above, and further in view of Wu et al. (PG Pub. No. US 2020/0279918 A1, hereinafter references as ‘Wu-918’).
Regarding claim 7, Bi in view of Ando teaches the semiconductor device of claim 1, comprising a plurality of semiconductor layers (Bi, 122A/124A/126A) and a plurality of epitaxial layers (Bi, 1310/1312) between first and second portions of each of the semiconductor layers (Bi, fig. 1: 1310/1312 arranged between portions of 122A/124A/126A). Bi in view of Ando further teaches a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is 7 nm or less (Bi, ¶ 0031: spaces between the gates of adjacent nanosheet transistors below about 7 nm). 
Bi in view of Ando is silent to wherein a ratio of a thickness of each semiconductor layer to a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is about 0.1 to about 0.6.
Wu-918 teaches a semiconductor device (fig. 15: 200) including a plurality of semiconductor layers (¶ 0027: nanosheet channel layers 112, 114, and 116, similar to 122A/124A/126A of Bi) in a 7 nm technology node (¶ 0001), wherein a thickness of each of the semiconductor layers is about 6 nm to about 8 nm (¶ 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor layers of Bi in view of Ando with the thickness of Wu-918, as a means to provide a threshold voltage (Vt) of the nanosheet FET device (Wu-918, ¶ 0040) in a 7 nm technology node. Such a configuration would result in a ratio of a thickness of each semiconductor layer to a length of each epitaxial layer between the first portion and the second portion of each of the semiconductor layers is about 0.24 (6nm semiconductor layer thickness / 25nm epitaxial layer length = 0.24), to about 0.8 (8nm semiconductor layer thickness / 10nm epitaxial layer length = 0.8), which overlaps the claimed range of “about 0.1 to about 0.6”.
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range overlaps that of Bi, Ando and Wu-918.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Ando as applied to claim 8 above, and further in view of Xie et al. (PG Pub. No. US 2021/0265348 A1).
Regarding claim 11, Bi in view of Ando teaches the semiconductor device of claim 8, wherein the conductive feature includes a bulk metal (Ando, ¶ 0069).
Bi in view of Ando does not teach wherein the conductive feature includes a silicide layer formed around the epitaxial layer and the bulk metal over the silicide layer.
Xie teaches a semiconductor device (fig. 9: 100) including a conductive feature (¶ 0079: 902 and/or 904, similar to 19 of Ando), wherein the conductive feature includes a silicide layer formed around the epitaxial layer (¶ 0079: silicide disposed on epitaxial source/drain features 302 and/or 502) and a bulk metal over the silicide layer (¶ 0079: bilk metal disposed over metal liner around 302/502).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive feature of Bi in view of Ando with the silicide of Xie, as a means to minimize contact resistance between the bulk metal and the epitaxial layer.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’ s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.  In the instant case, the silicide of Xie could be combined with the conductive feature and epitaxial layer of Bi in view of Ando, with no change in their respective functions.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claim 21 above, and further in view of Xie.
Regarding claim 24, Frougier teaches the semiconductor structure of claim 21, comprising a source/drain contact (1810) spaced apart from each of the stack of source/drain features by a silicide layer (col. 9 lines 43-44 & fig. 17: 1810 spaced apart from 510/910 by silicide 1610).
Frougier is silent to wherein the source/drain contact comprises Al, W, or Cu.
Xie teaches a semiconductor device (fig. 9: 100) including a source/drain contact (¶ 0079: 902 and/or 904, similar to 1810 of Frougier) separated from a stack of source/drain features (¶ 0060: 302/502, similar to 510/910 of Frougier) by a silicide layer (¶ 0079: 902 spaced apart from 302/502 by metal silicide), wherein the source/drain contact comprises Al, W, or Cu (¶ 0079: bulk metal such as Co, W or Ru).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain contact of Frougier with the metal of Xie, as a means to optimize contact resistance by providing material suitable to form a silicide layer (Xie, ¶ 0079).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Xie is suitable to form the source/drain contact of Frougier. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claim 25 above, and further in view of Xie.
Regarding claim 26, Frougier teaches the semiconductor structure of claim 25, comprising a stack of source/drain features (510/910).  Frougier further teaches the source/drain features of laterally adjacent transistors are electrically connected (col. 9 line 59 – col. 10 line 5 & fig. 17: 1810 electrically connected to left and right transistors).
Frougier does not explicitly teach wherein each of the stack of source/drain features includes a middle portion sandwiched between two end portions, wherein the middle portion comprises a first thickness and each of the two end portions comprises a second thickness greater than the first thickness.
Bi teaches a semiconductor device (fig. 1) including a stack of source/drain features (¶ 0033: 1310/1312, similar to 510/910 of Frougier), wherein each of the stack of source/drain features includes a middle portion (interface between 1310 and 1312) sandwiched between two end portions (portions of 1310 and 1312 interfacing with 122A/124A and 126A), wherein the middle portion comprises a first thickness and each of the two end portions comprises a second thickness greater than the first thickness (fig. 1: thickness at interface between 1310/1312 less than thickness at interfaces of 1310 and 1312 with 122A-126A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the stack of source/drain features of Frougier with the thickness of Bi, as a means to interconnect the transistors (left and right transistors of Frougier, 140 and 140A of Bi), allowing for minimized transistor pitch and increased circuit density/integration.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’ s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.  In the instant case, the silicide of Xie could be combined with the conductive feature and epitaxial layer of Bi in view of Ando, with no change in their respective functions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (PG Pub. No. 2019/0067441 A1) teaches a semiconductor structure (figs. 1E-1H), comprising:
a substrate (10); 
a first vertical stack of channel layers (25) over the substrate;
a vertical stack of epitaxial features (50);
a gate structure (82/84) wrapping around each of the vertical stack of channel layers (fig. 1F: 82/84 wraps around each 25); and 
a source/drain contact (72) wrapping around each of the vertical stack of epitaxial features (fig. 1H: 72 wraps around each 50), and including a silicide layer (¶ 0055).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894